Citation Nr: 1235168	
Decision Date: 10/11/12    Archive Date: 10/17/12

DOCKET NO.  09-26 014	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to a rating higher than 20 percent from August 1, 2007 to June 9, 2009 for residuals of adenocarcinoma of the prostate, and to a rating higher than 40 percent since June 10, 2009.

(The Veteran initially had a 100 percent rating for this disability from April 16 to July 31, 2007)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Tiffany Berry, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1966 to August 1968.

This appeal to the Board of Veterans' Appeals (Board) is from an October 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.  This rating decision granted the Veteran's claim for service connection for residuals of adenocarcinoma of the prostate and assigned an initial rating of 100 percent for this disability under 38 C.F.R. § 4.115(b), Diagnostic Code (DC) 7528, retroactively effective from April 16, 2007, the date of receipt of this claim.  A lesser 20 percent was assigned effective August 1, 2007, upon termination of that temporary 100 percent rating.  The Veteran appeal for a higher initial rating, so from the date going forward when he did not have the highest possible rating of 100 percent, rather, the lesser 20 percent rating.  See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999) (when a Veteran appeals an initial rating, VA must consider whether to "stage" the rating, meaning assign different ratings at different times to compensate him for times since the effective date of his award when his disability may have been more severe than at others).

In another rating decision since issued in December 2009, during the pendency of this appeal, the 20 percent rating was increased to 40 percent as of June 10, 2009.  He has continued to appeal for a rating higher than 20 percent for the immediately preceding period from August 1, 2007 to June 9, 2009, and for an even higher rating, meaning higher than 40 percent, since June 10, 2009.  See AB v. Brown, 6 Vet. App. 35, 38-39 (1993) (indicating it is presumed he is seeking the highest possible rating for this disability, absent any express indication to the contrary).

Since, however, this claim requires further development before being decided on appeal, the Board is remanding this claim to the RO via the Appeals Management Center (AMC) in Washington, DC.

The Board also sees the Veteran filed a claim in December 2007 for a dependency allowance.  But as the Agency of Original Jurisdiction (AOJ), the RO has not considered, much less denied, this other claim in the first instance.  Therefore, the Board does not have jurisdiction over this other claim, so is referring it to the RO for appropriate development and consideration.  See Godfrey v. Brown, 7 Vet. App. 398 (1995) (the Board generally does not have jurisdiction over a claim not yet adjudicated by the RO).


REMAND

The Veteran filed his underlying claim of entitlement to service connection for residuals of prostate cancer in April 2007.  He was provided a VA compensation examination not too long thereafter, in June 2007, but primarily to first determine whether he was entitled to service connection for this claimed disability, i.e., to determine whether it was related or attributable to his military service, including the associated urinary incontinence.  So the focus of that initial examination was mainly on ascertaining this disability's etiology and only then, if determined to be the result of his military service, identifying all then current residuals of the prostectomy he had undergone to treat the cancer.

In June 2009, his private physician, Dr. B.S., submitted a statement indicating the Veteran suffers from incontinence requiring at least three to four pads a day.  Consequently, in the December 2009 decision, the RO increased the rating for this disability from 20 to 40 percent.

Since receipt of that June 2009 supporting statement, the Veteran and his representative allege the Veteran's symptoms have continued to worsen, indeed, to the point that he now requires more than four pads a day for his incontinence and, therefore, is entitled to a rating even higher than 40 percent.  Moreover, his most recent private and VA outpatient treatment records are from January 2007 and December 2009, respectively, so are at least nearly 3 years old.  However, a June 2009 statement from Dr. B.S. provides some indication the Veteran may have received additional treatment between January 2007 and June 2009, or even since.  When, as here, a Veteran claims that his condition is worse than when last rated or examined, and the available evidence is too old for a proper evaluation of his disability, including insofar as assessing its current severity, VA's duty to assist includes providing him a new examination.  Olson v. Principi, 3 Vet. App. 480, 482 (1992); Weggenmann v. Brown, 5 Vet. App. 281 (1993); Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).

The Veteran therefore needs to be reexamined to reassess the severity of the residuals of his prostate cancer, including those listed in 38 C.F.R. § 4.115(a) as relevant, especially given that it has been nearly 51/2 years since his last and initial VA compensation examination for this disability.  38 C.F.R. § 3.327(a).  See also Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (wherein it was determined the Board should have ordered a contemporaneous examination of the Veteran because a 23-month old examination was too remote in time to adequately support the decision in an appeal for an increased rating); Allday v. Brown, 7 Vet. App. 517, 526 (1995) (where the record does not adequately reveal current state of Veteran's disability, fulfillment of statutory duty to assist requires a contemporaneous medical examination, particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the previous examination).  See also Green v. Derwinski, 1 Vet. App. 121 (1991); VAOPGCPREC 11-95 (Apr. 7, 1995).

And as the claim must be remanded for this additional VA compensation examination, all more recent VA and private treatment records should also be obtained.  38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c).


Accordingly, the claim is REMANDED for the following additional development and consideration:

1.  Ask the Veteran whether he has received any additional evaluation or treatment for residuals of his prostate cancer, including urinary incontinence, either from VA or elsewhere (privately, etc.).  If he has, and with any necessary authorization, attempt to obtain these additional records.

If the records identified are not in the custody of a Federal department or agency, then the attempts to obtain them are governed by 38 C.F.R. § 3.159(c)(1), whereas subpart (c)(2) controls if they are.  He also must be appropriately notified if unable to obtain any identified records.  38 C.F.R. § 3.159(e)(1).

2.  Upon receipt of all additional records, schedule a VA compensation examination to reassess the severity of the residuals of his prostate cancer.  He hereby is advised that his failure to report for this examination, without good cause, could adversely affect the outcome of his appeal as it would require rating his disability based on the existing evidence of record.  See Turk v. Peake, 21 Vet. App. 565 (2008) (In an initial-rating claim, when the Veteran fails to report for an examination, the claim shall be rated on the evidence of record rather than summarily denied because an initial-rating claim is an original compensation claim under 38 C.F.R. § 3.655(b)).


The claims file, including a complete copy of this remand, should be made available to and reviewed by the examiner for the history of this disability and its attendant symptoms.  All necessary diagnostic testing and evaluation should be performed to address the relevant rating criteria.  Specifically, the examiner should identify and describe in detail all residuals attributable to the Veteran's prostate cancer, especially those enumerated in 38 C.F.R. § 4.115a and § 4.115b, DC 7528.

The examiner must discuss the underlying rationale for all opinions expressed and conclusions reached, if necessary citing to specific evidence in the file.

3.  Then readjudicate this claim for a higher rating for this disability in light of all additional evidence.  If this claim is not granted to the Veteran's satisfaction, provide him and his representative a supplemental statement of the case (SSOC) and give them an opportunity to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument concerning this claim the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



